FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

PHILLIP CARNES; JENNIFER CARNES;           
KATHRYN SCHALLER; KEVIN
SCHALLER; H. GENE CARNES,                        No. 05-15084
              Plaintiffs-Appellants,
                   v.                             D.C. No.
                                               CV-00-20084-RMW
MICHAEL A. ZAMANI;                                 OPINION
NANCY ZAMANI,
            Defendants-Appellees.
                                           
         Appeal from the United States District Court
           for the Northern District of California
         Ronald M. Whyte, District Judge, Presiding

                    Argued and Submitted
         January 10, 2007—San Francisco, California

                        Filed June 4, 2007

      Before: Procter Hug, Jr. and William A. Fletcher,
   Circuit Judges, and H. Russel Holland,* District Judge.

                    Opinion by Judge Holland




   *The Honorable H. Russel Holland, Senior United States District Judge
for the District of Alaska, sitting by designation.

                                 6703
                     CARNES v. ZAMANI                6705


                       COUNSEL

J.D. Sullivan and Ross S. Heckmann, Sullivan Law Offices,
Minden, Nevada, for the appellants.

Michael A. Zamani, pro se, San Jose, California, argued on
his own behalf. Timothy E. Herr, Herr & Zapala, San Jose,
California, was on the brief for the appellees.
6706                   CARNES v. ZAMANI
                          OPINION

HOLLAND, District Judge:

   Appellants Phillip Carnes, Jennifer Carnes, Kathryn Schal-
ler, Kevin Schaller, and H. Gene Carnes (“the Carneses”)
appeal the district court’s denial of their motion for attorney
fees and costs incurred in enforcing a judgment in their favor
against appellees Michael A. and Nancy Zamani (“the
Zamanis”). This appeal raises the question of whether Rule
69(a) of the Federal Rules of Civil Procedure applies to a
motion for post-judgment attorney fees, and if so, whether
under California law, the Carneses’ fee motion was untimely.
The district court held that Rule 69(a) applied to the Carneses’
fee motion and that the motion was untimely. We have juris-
diction pursuant to 28 U.S.C. § 1291, and we affirm.

                              I.

   This diversity action, which arose out of a commercial real
estate transaction between the parties, was commenced by the
Carneses on January 21, 2000. On March 5, 2001, the district
court granted summary judgment in the Carneses’ favor. On
February 19, 2002, pursuant to California’s Civil Code sec-
tion 1717, the district court awarded attorney fees to the Car-
neses. In August 2002, the Carneses began to execute on the
assets of the Zamanis. On January 23, 2003, the Zamanis
wired to the Carneses what they contended was the full
amount of the judgment against them. On February 10, 2003,
the Carneses filed in the district court a document entitled
“Full Satisfaction of Judgment.” On April 16, 2003, the Car-
neses filed a motion for attorney fees and costs incurred in
enforcing the judgment against the Zamanis. Relying on Rule
69(a), the district court applied California law to conclude that
the Carneses’ fee motion was untimely. This appeal followed.

                              II.

  We review a denial of a motion for attorney fees for abuse
of discretion. Johnson v. Columbia Props. Anchorage, LP,
                       CARNES v. ZAMANI                      6707
437 F.3d 894, 898 (9th Cir. 2006). However, “[i]f the parties
contend the district court made a legal error in determining
the fee award, then de novo review is required.” Thomas v.
City of Tacoma, 410 F.3d 644, 647 (9th Cir. 2005). We also
review de novo a district court’s interpretation of federal
rules. Hilao v. Estate of Marcos, 95 F.3d 848, 851 (9th Cir.
1996).

   [1] In a diversity case, the law of the state in which the dis-
trict court sits determines whether a party is entitled to attor-
ney fees, and the procedure for requesting an award of
attorney fees is governed by federal law. See In re Larry’s
Apartment, L.L.C., 249 F.3d 832, 837-38 (9th Cir. 2001). Fee
motions are generally governed by Federal Rule of Civil Pro-
cedure 54(d)(2), which provides that such motions shall be
“filed no later than 14 days after entry of judgment.” Because
the Carneses’ fee motion was filed more than 14 days after
entry of judgment, Rule 54(d)(2) has no application here. The
Carneses thus contend that Federal Rule of Civil Procedure
83(b) applies to their fee motion because there is no other fed-
eral or local rule that applies. Rule 83(b) allows a judge to
regulate the practice in his court when there is no other con-
trolling law. We reject this contention because we are per-
suaded that Rule 69(a) applies in this instance.

  [2] Rule 69(a) governs the procedure that applies to the
enforcement of a money judgment in federal court. It pro-
vides, in pertinent part:

    The procedure on execution, in proceedings supple-
    mentary to and in aid of a judgment, and in proceed-
    ings on and in aid of execution shall be in
    accordance with the practice and procedure of the
    state in which the district court is held, existing at
    the time the remedy is sought, except that any statute
    of the United States governs to the extent that it is
    applicable.
6708                      CARNES v. ZAMANI
Fed. R. Civ. P. 69(a). By its plain language, Rule 69(a)
applies to “proceedings supplementary to and in aid of a judg-
ment.” We have not previously considered whether a post-
judgment fee motion constitutes a “proceeding[ ] supplemen-
tary to and in aid of a judgment.” The Supreme Court “has
indicated that motions for costs or attorney’s fees are ‘inde-
pendent proceeding[s] supplemental to the original proceed-
ing. . . .’ ” Cooter & Gell v. Hartmarx Corp., 496 U.S. 384,
395 (1990) (alteration in original) (quoting Sprague v. Ticonic
Nat’l Bank, 307 U.S. 161, 170 (1939)). If a motion for fees
incurred in obtaining a judgment is considered a supplemental
proceeding, it follows that a motion for fees incurred in
enforcing a judgment can also be characterized as a supple-
mentary proceeding. Thus, Rule 69(a) applies to the Carneses’
fee motion.

   [3] Rule 69(a) requires the court to apply state law to “pro-
ceedings supplementary to and in aid of a judgment” unless
there is a federal statute that would apply. Because there is no
applicable federal statute, California procedural law applies to
the Carneses’ fee motion. Because this is a diversity action,
California substantive law also applies to the Carneses’ fee
motion.

   [4] California’s Enforcement of Judgments Law (“EJL”)
provides that a “judgment creditor is entitled to the reasonable
and necessary costs of enforcing a judgment.” Cal. Civ. Proc.
Code § 685.040. Recoverable costs may include attorney fees
incurred in enforcing the judgment when, as here, the prevail-
ing party was entitled to attorney fees in the underlying action
pursuant to section 1717 of the California Civil Code.1 See
Miller v. Givens, 37 Cal. Rptr. 2d 1, 2-3 (Cal. Ct. App. 1994).
The judgment creditor may seek to recover attorney fees
incurred in enforcing a judgment by either filing a memoran-
dum of costs or by serving a noticed motion. See Cal. Civ.
  1
   Section 1717 of the California Civil Code allows for an award of attor-
ney fees to a prevailing party in a contract action.
                       CARNES v. ZAMANI                    6709
Proc. Code §§ 685.070(b); 685.080(a). Under either section,
the judgment creditor must request post-judgment attorney
fees before the underlying judgment is fully satisfied. See Cal.
Civ. Proc. Code § 685.070(b) (“Before the judgment is fully
satisfied . . . .”); Id. § 685.080(a) (“The motion shall be made
before the judgment is satisfied in full . . . .”).

   The Carneses contend that the EJL does not apply here
because it is limited to judgments of the State of California.
See Cal. Civ. Proc. Code § 680.230 (defining “judgment” for
purposes of the EJL as “a judgment, order, or decree entered
in a court of this state”). In Duchek v. Jacobi, 646 F.2d 415,
417-19 (9th Cir. 1981), we rejected the argument that the fed-
eral court was divested of jurisdiction to enforce its judgment
when the controlling state statute required the action to pro-
ceed in a particular state court. In doing so, we observed that
“ ‘state rules are to be applied in a common sense manner and
those which make sense only where applied to state courts
need not be imported into federal practice.’ ” Id. at 418 (quot-
ing Anderson v. Tucker, 68 F.R.D. 461, 462-63 (D. Conn.
1975)). It would not “make sense” to import the definition of
“judgment” from the EJL into federal practice, and Rule 69(a)
does not require that we do so.

   The Carneses also contend that the EJL does not apply here
because California common law and section 1717 authorize
an award of post-judgment attorney fees independent of sec-
tion 685.040 of the EJL. This argument is not supported by
California law. In California, the contractual right to attorney
fees contemplated by section 1717 is extinguished upon satis-
faction of the judgment. See Berti v. Santa Barbara Beach
Props., 51 Cal. Rptr. 3d 364, 369 (Cal. Ct. App. 2006) (citing
Chelios v. Kaye, 268 Cal. Rptr. 38, 40 (Cal. Ct. App. 1990)).
“Thus in the absence of express statutory authorization, such
as that contained in the final sentence of Code of Civil Proce-
dure section 685.040, postjudgment attorney fees cannot be
recovered.” Id. We consider this holding dispositive of both
Carneses’ statutory and common law claims for attorney fees.
6710                  CARNES v. ZAMANI
Any right the Carneses had under California law to recover
attorney fees incurred in enforcing their judgment was depen-
dent on section 685.040 of the EJL.

   [5] Because their right to recover post-judgment attorney
fees is dependent on section 685.040, the Carneses were
required to comply with the timeliness requirements for post-
judgment attorney fee motions set forth in the EJL. Sections
685.070 and 685.080 require that a motion for fees incurred
in enforcing a judgment be filed before the underlying judg-
ment is fully satisfied. Because the Carneses filed their post-
judgment fee motion after the underlying judgment was fully
satisfied, the motion was untimely.

                             III.

  For the foregoing reasons, the district court’s denial of the
Carneses’ fee motion is AFFIRMED.